452 F.2d 610
Walter Claude DURST, Appellant,v.NATIONAL CASUALTY COMPANY et al., Appellees.
No. 26161.
United States Court of Appeals,Ninth Circuit.
Dec. 14, 1971.Rehearing Denied Feb. 7, 1972.

Walter Claude Durst, in pro. per.
Evelle J. Younger, Cal. Atty. Gen., Sacramento, Cal., Robert L. Meyer, U. S. Atty., Arthur D. Degoede, Deputy Atty. Gen., Rollin F. Duni, Chief Atty., Veterans Administration, Los Angeles, Cal., John N. Mitchell, U. S. Atty. Gen., Washington, D. C., William J. Scott, Ill.  Atty. Gen., Springfield, Ill., Frank J. Kelley, Mich. Atty. Gen., Lansing, Mich., for appellee.
Before CHAMBERS, WRIGHT and KILKENNY, Circuit Judges.
PER CURIAM:


1
Appellant, an attorney, filed his complaint in district court on June 4, 1968.  He made no attempt to serve process on appellees.  On June 21, 1968, he filed an amended complaint, naming the same parties.  He again failed to serve process.  On March 23, 1970, the district court issued an order requiring appellant to show cause on April 13, 1970, why his complaint should not be dismissed pursuant to Rule 41, F.R.Civ.P. Appellant then filed a number of documents, but made no mention of his failure to serve process and prosecute the action.


2
On April 13, 1970, in answer to the order to show cause, the appellant appeared and filed additional documents, totaling 896 pages, none of which had anything to do with his failure to prosecute.  On that occasion, he was allowed to argue.  We have examined the record.  It fully supports the district court's conclusion to dismiss the action for failure to prosecute.


3
Judgment affirmed.